Case: 21-190    Document: 18     Page: 1    Filed: 10/25/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 In re: NETFLIX, INC.,
                         Petitioner
                  ______________________

                         2021-190
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas in No. 2:21-
cv-00080-JRG-RSP, Chief Judge J. Rodney Gilstrap.
                  ______________________

                      ON PETITION
                  ______________________

     Before DYK, PROST, and HUGHES, Circuit Judges.
PER CURIAM.
                        ORDER
    Netflix, Inc. petitions for a writ of mandamus directing
the United States District Court for the Eastern District of
Texas to stay proceedings until 28 days after the district
court decides Netflix’s motion to dismiss or transfer. CA,
Inc. and Avago Technologies International Sales Pte. Lim-
ited oppose.
    CA and Avago filed this patent infringement suit
against Netflix in March 2021. On May 17, 2021, Netflix
moved to dismiss for improper venue or, alternatively, to
transfer the case to the United States District Court for the
Case: 21-190    Document: 18      Page: 2     Filed: 10/25/2021




2                                           IN RE: NETFLIX, INC.




Northern District of California. Briefing on Netflix’s venue
motion was completed on July 27, 2021. On July 29, 2021,
Netflix filed an expedited motion to stay proceedings pend-
ing the district court’s resolution of its venue motion.
     On September 10, 2021, the district court scheduled a
Markman hearing for November 2, 2021. Also on Septem-
ber 10, Netflix moved to amend the docket control order
and vacate all claim construction deadlines pending reso-
lution of its venue motion. On September 14, 2021, the dis-
trict court denied Netflix’s motion to vacate the claim
construction deadlines, stating that it “fully expects to ad-
dress the motion in advance of any claim construction hear-
ing.” Appx333.
     On September 24, 2021, Netflix filed this petition for a
writ of mandamus seeking to stay all proceedings pending
resolution of its motion to dismiss or transfer. On Septem-
ber 27, 2021, the assigned magistrate judge entered a re-
port and recommendation that Netflix’s motion to dismiss
or transfer be denied. Netflix filed its objections to the mag-
istrate’s report on October 5, 2021.
     Mandamus is “reserved for extraordinary situations.”
Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S.
271, 289 (1988) (citation omitted). Under the well-estab-
lished standard for obtaining such relief, the petitioner
must: (1) show that it has a “clear and indisputable” right
to issuance of the writ; (2) show that it does not have any
other adequate means to obtain relief; and (3) convince the
court that “the writ is appropriate under the circum-
stances.” Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367,
380–81 (2004) (quoting Kerr v. U.S. Dist. Ct. for N. Dist. of
Cal., 426 U.S. 394, 403 (1976)). Netflix has not met that
exacting standard.
    Our precedent and Fifth Circuit law entitle parties to
have their venue motions prioritized over substantive pro-
ceedings in district court. In re Apple Inc., 979 F.3d 1332,
1337 (Fed. Cir. 2020) (“Although district courts have
Case: 21-190     Document: 18      Page: 3    Filed: 10/25/2021




IN RE: NETFLIX, INC.                                          3



discretion as to how to handle their dockets, once a party
files a transfer motion, disposing of that motion should un-
questionably take top priority.”); In re Horseshoe Ent., 337
F.3d 429, 433 (5th Cir. 2003) (“[I]n our view disposition of
that [transfer] motion should have taken a top priority in
the handling of this case by the . . . District Court.”). Delays
in resolving transfer motions, coupled with ongoing discov-
ery, claim construction, and other proceedings, frustrate
the purpose of § 1404(a) by forcing defendants “to expend
resources litigating substantive matters in an inconvenient
venue while a motion to transfer lingers unnecessarily on
the docket.” In re Google Inc., No. 2015-138, 2015 WL
5294800, at *1 (Fed. Cir. July 16, 2015).
    A stay of merits proceedings is appropriate relief if the
district court cannot decide a venue motion quickly enough
to avoid burdening the moving party with unnecessary ex-
pense and prejudice. We have issued writs of mandamus
staying district court proceedings for similar delays in ad-
dressing venue motions. See, e.g., In re TracFone Wireless,
Inc., 848 F. App’x 899 (Fed. Cir. 2021); In re SK hynix Inc.,
835 F. App’x 600 (Fed. Cir. 2021); In re Google, 2015 WL
5294800.
    Here, though, the magistrate judge has now issued a
report and recommendation denying Netflix’s venue mo-
tion and has stated that the district court is proceeding to-
ward quick resolution of Netflix’s motion. In addition, the
motion has been pending for a shorter time than in past
cases, and the district court has not issued other substan-
tive orders in the case. We are thus not convinced that an
exceptional writ of mandamus is appropriate under the cir-
cumstances. We expect, however, the court will promptly
decide the pending motion to dismiss or transfer.
    Accordingly,
    IT IS ORDERED THAT:
    The petition is denied.
Case: 21-190   Document: 18   Page: 4     Filed: 10/25/2021




4                                       IN RE: NETFLIX, INC.




                              FOR THE COURT

       October 25, 2021       /s/ Peter R. Marksteiner
            Date              Peter R. Marksteiner
                              Clerk of Court

s29